A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.


REASONS FOR ALLOWANCE

With regard to rejection under 35 USC § 101, applying the analysis under 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claimed invention is patent-eligible, as the claims address additional elements that integrate the exception into a practical application of the exception. In the instant case, the combination of  the steps drawn to judicial exception with the steps of producing a personalized vaccine comprising a peptide identified as immunogenic to the subject’s TCR repertoire, and further, per claims 84-85, administering said vaccine, are viewed as an integration of judicial exception into practical application. 
With regard to rejection under 35 USC § 103, applicant’s arguments have been fully considered and were deemed to be persuasive; the rejection is hereby withdrawn in view of amendments to the claims and applicant’s arguments.

Claims 41, 66, and 71, previously withdrawn from consideration, are rejoined and are also deemed allowable. 
40, 41, 44-48, 51, 52, 57, 59, 60, 63-68, 71-80, 82-87

Claims 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb